DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 12, 13 and 20-23.

Applicants' arguments, filed 04/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 12, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Ashmead (The absorption and metabolism of iron amino acid chelate, 2001).
Yan et al. disclose a medical device utilizing an implantable structure comprising a body which is degradable over a clinically relevant period of time. The body may have the form of a stent. In a preferred embodiment, the body comprises a metal (pure or with impurities), a metal alloy or a combination thereof (¶ [0016]). Suitable metals include iron. The metal purity ranges from approximately 90% to 100% (¶ [0062]). Suitable metal alloys include iron-containing alloys. Iron alloys may contain carbon ranging from 0.05% to 3% (¶ [0021]). The metal ions from the dissolvable implant may be distributed within the tissue and/or systemically and are excreted from the system eventually which may take a very long time period. Additional therapy like chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. In one embodiment, the chelating agent is incorporated within the implant or coating or is applied on the surface of the implant (¶ [0133]). The implant can be partially or fully coated with a degradable coating. The coating material can be polymeric (¶ [0108]). Suitable biodegradable coatings include poly(lactic) acid (i.e. degradable polyester) (¶ [0114]). The implant may include pharmacological agents such as anti-cancer agents (¶ [0122]). Suitable anti-cancer agents include sirolimus (¶ [0123]). The agents may be incorporated as a matrix with the coating (¶ [0127]). 

However, Ashmead discloses wherein to enhance iron bioavailability, chelating iron with amino acids has been employed. To form such an iron amino acid chelate, each amino acid or ligand must furnish at least two reactive moieties to combine with the iron atom. The carboxyl group (COOH) of the ligand forms an ionic bone with the cation, whereas the alpha-amino group (NH2) donates an electron pair back into a vacant d-orbital of the metal ion, thus forming a coordinate covalent bond (page 3). Iron may be chelated to C-lysine (page 5). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the implant may be an iron implant and comprise chelating agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated lysine (i.e. carbonyl-containing polydentate ligand) into the implant of Yan et al. since it is a known iron chelating agent as taught by Ashmead.
In regards to instant claims 12 reciting wherein, in a physiological solution, the pure iron or iron alloy substrate reacts with the complexing agent to generate a water-soluble iron complex which has a solubility greater than or equal to 10 mg/L in the physiological solution, the prior art discloses substantially the same complexing agent (i.e. lysine) as the claimed invention. Thus, it would necessarily follow that the pure iron or iron alloy implant of the prior art will have a solubility greater than or equal to 10 mg/L in the physiological solution like the claimed invention.

s 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Ashmead (The absorption and metabolism of iron amino acid chelate, 2001), and further in view of Lohrmann (WO 2006/061115 A1) and Ascher et al. (US 2012/0172794, Jul. 5, 2012). 
	The teachings of Yan et al. and Ashmead are discussed above. Yan et al. and Ashmead do not disclose wherein in addition to the chelating agent, the implant comprises polyethylene glycol (i.e. adhesive) and polyvinylpyrrolidone (i.e. thickener) within the implant. 
	However, Lohrmann discloses stents coated and/or filled active ingredient. For coating or filling, carrier materials are mixed with the active ingredients. The carrier materials used are preferably polymeric carriers (page 5 of the translation). The polymeric carriers may be biocompatible, biodegradable polymers or polymer mixtures (page 6 of translation). 
	Ascher et al. disclose an implantable medical device comprising a biocompatible and biodegradable film-forming agent (abstract). The biocompatible and biodegradable film-forming agent may be a mixture of a polyalkylene glycol and polyvinylpyrrolidone (¶ [0031]). Suitable polyalkylene glycols include polyethylene glycol (¶ [0032]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol and polyvinylpyrrolidone within the implant of Yan et al. in order to deliver active agents in an alternative manner besides in a coating as taught by Lohrmann. Lohrmann discloses wherein active agents may be within an implant through the use of biodegradable polymers that act as a carrier material; therefore, it would have been obvious to one of ordinary skill in the art to have incorporated 
	In regards to instant claim 13 reciting wherein the volume percent of the complexing agent in the complex body is greater than or equal to 10 percent but less than 100 percent, Yan et al. disclose wherein the chelating agent is used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an amount of chelating agent (i.e. complexing agent) within the implant based on the rate and/or amount of metallic ions desired by one of ordinary skill in the art to be removed or redistributed from or within the body. 

Response to Arguments
	Applicant argues that the iron amino acid chelate is not taught as part of a complex inside an iron/iron alloy substrate, as would be required to meet Applicant’s claimed feature, but rather as an iron-amino acid chelate molecule.
The Examiner does not find Applicant’s argument to be persuasive. Independent claim 12 recites a pure iron or iron alloy implanted medical device comprising a complex body disposed inside the pure iron or iron alloy substrate, and the complex body comprises as a complexing agent a polydentate ligand, wherein the polydentate ligand may be lysine. The instant specification discloses on page 2 that the complex body may consist of a complexing agent. Thus, since lysine is a complexing agent and the complex body may consist of a complexing agent, lysine is a complex body according to 

Applicant argues that Ashmead fails to suggest why a person of ordinary skill in the art would be motivated to include the amino acid chelate in an implantable structure such as the one disclosed in Yan. Ashmead does not suggest that including the amino acid on a surface of an implant structure, throughout the implant structure or adjacent to a grain boundary to control corrosion of a metal or alloy, such as the one disclosed by Yan,  would be desired.
The Examiner does not find Applicant’s argument to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yan discloses wherein the metal ions from the dissolvable implant may be distributed within the tissue and/or systemically and are excreted from the system eventually which may take a very long time period. Additional therapy like chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. In one embodiment, the chelating agent is incorporated within the implant. The implant of Yan may be an iron implant. Thus, an iron chelating agent is desirable from the teachings of 

Applicant argues that Yan does not suggest that further improvement is desired, nor that another chelating agent should be added to further improve the dissolving of metal ions of the implant or degradation of the implant. 
The Examiner does not find Applicant’s argument to be persuasive. As stated in the office action, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan does not disclose wherein the chelating agent has to be EDTA. Yan discloses in paragraph [0133], “chelating agents such as EDTA.” Since lysine is a known and suitable chelating agent, it would have been obvious to one of ordinary skill in the art to have incorporated lysine into the implant of Yan. As such, Applicant’s argument is unpersuasive.

Applicant argues that it is not clear how the iron amino acid chelate structure could be incorporated into Yan’s implant device. Ashmead discloses the advantages of using the amino acid is as part of the molecular or crystal structure consisting of amino acid molecules surrounding iron atoms and ingesting to release the iron atoms into mucosal tissue. In order to achieve the same advantageous effect, the implant of Yan would have to be constructed of this iron-amino crystal structure. 


Conclusion
Claims 12, 13 and 20-23 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TRACY LIU/           Primary Examiner, Art Unit 1612